                                    Case 3:18-bk-33581        Doc 16    Filed 01/21/19 Entered 01/21/19 15:40:21                     Desc
                                                                             Page 1 of 2
                                                                                 Form 1                                                                               Page: 1

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:         18-33581 GH                                                            Trustee: (550300)           DENNIS E. STEGNER
Case Name:           BLUNDELL, CHELSEA LYNN                                                 Filed (f) or Converted (c): 11/27/18 (f)
                                                                                            §341(a) Meeting Date:       12/27/18
Period Ending:       12/31/18                                                               Claims Bar Date:            04/01/19

                                1                                        2                         3                          4                  5                    6

                       Asset Description                             Petition/             Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)               Unscheduled        (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                      Values             Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                       and Other Costs)                                                Remaining Assets

 1       2010 Toyota RAV4. Entire property value: $8,000.                8,000.00                          0.00                                       0.00                   FA
           Imported from original petition Doc# 1

 2       Furniture, washer/dryer, misc. household items                      800.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1

 3       Television, DVD player, stereo, computer                        1,000.00                          0.00                                       0.00                   FA
          Imported from original petition Doc# 1

 4       Wearing Apparel                                                     200.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1
 5       Jewelry                                                             300.00                        0.00                                       0.00                   FA
           Imported from original petition Doc# 1

 6       One dog and one cat                                                   0.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1

 7       Cash                                                                200.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1

 8       Checking: Chase Bank - Wages only                                   999.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1

 9       Savings: Chase Bank                                                  50.00                        0.00                                       0.00                   FA
          Imported from original petition Doc# 1

10       2018 Tax Refund: Federal                                        1,500.00                          0.00                                       0.00             1,500.00
           Imported from original petition Doc# 1

10       Assets           Totals (Excluding unknown values)            $13,049.00                         $0.00                                      $0.00            $1,500.00




                                                                                                                                            Printed: 01/21/2019 03:37 PM   V.14.14
                                  Case 3:18-bk-33581        Doc 16    Filed 01/21/19 Entered 01/21/19 15:40:21                   Desc
                                                                           Page 2 of 2
                                                                                Form 1                                                                            Page: 2

                                                        Individual Estate Property Record and Report
                                                                         Asset Cases
Case Number:       18-33581 GH                                                          Trustee: (550300)           DENNIS E. STEGNER
Case Name:         BLUNDELL, CHELSEA LYNN                                               Filed (f) or Converted (c): 11/27/18 (f)
                                                                                        §341(a) Meeting Date:       12/27/18
Period Ending:     12/31/18                                                             Claims Bar Date:            04/01/19

                              1                                        2                       3                          4                  5                    6

                      Asset Description                             Petition/          Estimated Net Value             Property         Sale/Funds          Asset Fully
           (Scheduled And Unscheduled (u) Property)               Unscheduled     (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                     Values          Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                                Remaining Assets



    Major Activities Affecting Case Closing:
            waiting to review 2018 taxes for possible
            non-exempt refunds

    Initial Projected Date Of Final Report (TFR): November 15, 2019                 Current Projected Date Of Final Report (TFR): November 15, 2019




                January 21, 2019                                                    /s/ DENNIS E. STEGNER
         __________________________                                                 _________________________________________________________________
                      Date                                                          DENNIS E. STEGNER




                                                                                                                                        Printed: 01/21/2019 03:37 PM   V.14.14
